103 F.3d 131
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas TROXELL, Plaintiff-Appellant,v.Walt CHAPLEAU, Warden;  Pete Oldham, Comptroller,Defendants-Appellees.
No. 96-5189.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1996.

Before:  MARTIN, Chief Judge;  KEITH and BATCHELDER, Circuit Judges.

ORDER

1
Thomas Troxell, a Kentucky state prisoner, appeals pro se a judgment for the defendants in this civil rights action filed under 42 U.S.C. § 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Troxell filed this action against the warden and comptroller of the prison where he is incarcerated, seeking declaratory and injunctive relief.  He alleged that he had been deprived of property in violation of his due process rights when he was ordered, as a result of a disciplinary hearing, to pay restitution for damage he caused to a dishwasher.  Troxell argued that the prison regulation allowing prisoners to be charged restitution exceeded the statutory mandate.  Defendants moved for summary judgment, and Troxell filed a cross-motion.  He also moved to amend his complaint to name the members of the disciplinary committee as defendants and to claim that they had failed to properly investigate the incident.  The district court denied the motion to amend and granted summary judgment to the defendants.  Troxell challenges both decisions on appeal.


3
Upon review, we conclude that the summary judgment for defendants was proper, as there is no genuine issue of material fact and they are entitled to judgment as a matter of law.  See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Furthermore, we conclude that the district court did not abuse its discretion in denying Troxell's motion to amend his complaint, which was filed after defendants' dispositive motion and was futile.  Cf. Robinson v. Michigan Consol. Gas Co., 918 F.2d 579, 591 (6th Cir.1990).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.